DETAILED ACTION
Claims 1-14 were rejected in the Office Action mailed 28 October 2020.
Applicants filed a response on 12 January 2021.
Claims 1-20 are pending, and claims 15-20 are withdrawn from consideration.
Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 4,260,419) (hereinafter “Robertson”).


Regarding claim 1, Robertson teaches a process of creating an alloy sheet by melting aluminum scrap in a heated furnace, adjusting the melt composition to form the proper composition, casting the composition into an ingot, and hot rolling the ingot to a strip form (Robertson, Column 4, lines 1-6). The melting and adjusting of scrap of Robertson corresponds to the providing a molten aluminum alloy of claim 1 of the present invention. Robertson also teaches that the composition is comprised of scrap and unalloyed aluminum, where the unalloyed aluminum is present in an amount of less than 25% (i.e., the amount of scrap is at least 75% of the composition) and that the composition can be 100% scrap depending on the type of scrap which is added to the melt system (Robertson, Column 7, lines 38-47). The scrap making up at least 75% of the composition of Robertson, corresponds to the recycled content in an amount of 
Robertson further teaches that the ingot is subjected to an initial hot rolling step termed a hot breakdown to form a thin slab (Robertson, Column 10, lines 4-5 and 9-10) and then after the hot breakdown the slab is continuously hot rolled on a multi-stand hot mill to a reduction of 70-96%, preferably about 85%, for a reduction from 19mm to 3.0mm (Robertson, Column 10, lines 17-20). The hot breakdown of Robertson corresponds to the first hot rolling step of the present invention. The continuous hot rolled slab with preferable reduction of 85% of Robertson corresponds to the second hot rolling step with a reduction in thickness of at least 50% of the present invention. 
Additionally, Robertson teaches that the ingot is preheated to 550-600°C for a 4-6 hour soak time, or holding time (Robertson, Column 9, lines 40-44).
It is noted that the present claims require preheating the aluminum alloy hot band after the first hot rolling step, while Robertson discloses preheating the ingot prior to any type of hot rolling, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including preheating the hot band after the first hot rolling step, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
	  

Regarding claims 2 and 3, Robertson also teaches that the composition is comprised of scrap and unalloyed aluminum, where the unalloyed aluminum is present in an amount of less than 25% (i.e., the amount of scrap is at least 75% of the composition) and that the composition can be 100% scrap depending on the type of scrap which is added to the melt system (Robertson, Column7, lines 38-47). The at least 75% scrap of Robertson corresponds to the at least 50% and at least 70% of the present invention.

Regarding claims 4 and 5, Robertson also teaches that the molten alloy may be cast by the continuous strip casting method or by the direct chill process to produce an ingot (Robertson, Column 8, line 65-Column 9, line 1). The casting by continuous strip casting or by direct chill process corresponds to the present invention. 

Regarding claim 6, Robertson also teaches that molecular mobility at the soak temperature homogenizes the composition of the ingot after the segregation which occurs in casting, redistributing the alloying elements and reducing grain boundary concentrations (Robertson, Column 9, lines 53-57). The homogenizing of the composition of Robertson corresponds to the homogenizing before the first hot rolling step of the present invention. 

Regarding claim 7, Robertson also teaches that the composition uses recycled aluminum scrap to form single alloy sheet materials (Robertson, Column 3, lines 47-49). The aluminum scrap of Robertson corresponds to the aluminum scrap of the present invention. 

Regarding claims, 8, 9, and 10, Robertson also teaches that the single alloy composition consists of iron in and an amount of 0.1-0.9 wt.% (Robertson, Column 3, lines 54-55, Table 1,  and Column 1, lines 65-68). The range of Robertson encompasses the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Regarding claim 11, Robertson also teaches that the aluminum alloy can be from the 5XXX series, such as 5182, 5082, 5086, and 5052 (Robertson, Column 2, lines 20-23). The use of 5XXX series aluminum alloy in the composition of Robertson corresponds to the present invention. 

Regarding claim 14, Robertson also teaches that in hot breakdown, the ingot is reduced to a this slab, typically 19mm thick from a 47.6cm scalped ingot, for a 96% reduction but that hot breakdown reduction should be between 40% and 96% and serves to form the alloy into a shape suitable for further hot rolling (Robertson, Column 10, lines 9-14). The range of reduction in thickness of Robertson overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson as applied to claim 1 above, and further in view of Kamat et al. (US 2014/0366998 A1) (hereinafter “Kamat”).

Regarding claims 12 and 13, while Robertson teaches quenching the alloy after a flash annealing step (Robertson, Column 10, lines 43-53), Robertson does not explicitly disclose quenching the cast aluminum alloy product after the casting. 
With respect to the difference, Kamat teaches a method of continuously casting a molten aluminum alloy with solutionizing (Kamat, [0040-0041]) and solutionizing (14), the alloy body is stretched a small amount (e.g., 1-5%) for flatness (15) (Kamat, [0006]). Kamat also teaches the method quenching the as-cast sheet, where the quenching reduces the temperature of the aluminum alloy sheet at a rate of at least 100°F per second, or 37.8°C/sec (Kamat, [0049]). Additionally, Kamat teaches that the reduction rate can range from 200°F per second to 10,000°F per second, or 93.3-5537.8°C/sec. (Kamat, [0051]). 
As Kamat expressly teaches that solution heat treatment and quenching is generally referred to as solutionizing (Kamat. [0006]). Additionally, Kamat teaches that solutionizing means heating an aluminum alloy body to a suitable temperature, generally above the solvus temperature, holding at that temperature long enough to allow soluble elements to enter into solid solution, and cooling rapidly enough to hold the elements in solid solution in which the solid solution formed at high temperature may be retained in a supersaturated state by cooling with sufficient rapidity to restrict the precipitation of the solute atoms as coarse, incoherent particles (Kamat, [0006]). Kamat also teaches quenching the as-cast sheet accomplishes 
Robertson and Kamat are analogous art as they are both drawn to a method of producing an aluminum alloy product (Robertson, Abstract; Kamat, Abstract).
In light of the motivation to have a quenching step after casting with a reduction rate of 37.8-5537.8°C/sec as taught in Kamat above, it therefore would have been obvious to one of ordinary skill in the art to have a quenching step after casting in Robertson in order to restrict the precipitation of the solute atoms as coarse, incoherent particles, and thereby arrive at the claimed invention.

Response to Arguments
Applicant primarily argues:
“Specifically, the Office Action acknowledges that the present claims require a preheating step after a first hot rolling step where Robertson teaches preheating before a hot rolling step, but alleges that it is obvious to switch the order of the preheating and hot rolling steps. A person having ordinary skill in the art would understand this is not possible when processing a crystalline material. It is well known in the art that any and all mechanical and thermal processing of crystalline materials, e.g., aluminum alloys, affects the mechanical properties of the material in a way that is dependent both on the composition of the material, and the specific order in which the material is processed (see Davis, Aluminum and Aluminum Alloys, Alloy Categories, pp. 352-353…”
Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding “A person having ordinary skill in the art would understand this is not possible when processing a crystalline material. It is well known in the art that any and all mechanical and thermal processing of 
Moreover, while Applicant points to pp. 352-353 of Alloy Categories to support the position, it is not clear where in pp.352-353 of Alloy Category supports the position that the sequence of the order, i.e., preheating before the first hot rolling, would affect the final product, compared to a product subjected to a first hot rolling step then preheating. 

Applicant also argues:
“Specifically, the application as filed explains that preheating between the first and second hot rolling steps is a critical process step for the current method, designed to impact the microstructure of the alloy to provide the desired final mechanical properties. The claimed sequence of processing (i.e., a first hot rolling, a preheating, and then a second hot rolling, sequentially) provides aluminum alloy products containing intermetallic particles that have a low aspect ratio, e.g., have a circular or spherical shape (see page 14, lines 23-30 of the application as filed). These intermetallic particles enhance the desirable mechanical properties of the products (e.g., excellent forming and/or shaping properties), leading to superior results as compared to conventional aluminum alloy products having intermetallic particles that are elliptical or needle- like in shape (see page 22, line 18 to page 23, line 15 of the application as filed). It is well known in the art that elliptical or needle-like intermetallic particles can cause fracture when forming and/or shaping aluminum alloys. The differences in microstructure alone demonstrate that the processing steps do not allow for haphazard reordering; instead, to obtain the desired product having the desired microstructure, the processing sequence recited in the claims (i.e., a first hot rolling, a preheating, and then a second hot rolling, sequentially) must be performed.”
Remarks, pg. 6
The Examiner respectfully traverses as follows:

Further, the fact remains, applicant has not provided sufficient evidence, i.e., data, to support the position.

Applicant further argues:
“The Office Action states that Robertson and Kamat are analogous art because they are both directed to producing aluminum alloys. However, a person having ordinary skill in the art would understand that Robertson and Kamat are directed to aluminum alloys having markedly different thermodynamic properties, and thus are not readily combinable.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
As cited in MPEP 2141.01(a), “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”

Both Kamat and the present invention are drawn to an aluminum alloy article, such as using 6xxx aluminum alloy, a method of producing thereof, and using the aluminum alloy in applications such as automotive, electronics, and transportation applications (Kamat, Abstract, [0108], [0356], [0359-0362] and [0372]; Specification, p. 2, line 23).  Further, Kamat is reasonably pertinent to the problem faced by the inventor in that Kamat teaches that the aluminum alloy body may have increased strength, good ductility, and maintained and/or improved fracture toughness, corrosion resistance, and fatigue crack growth resistance (Kamat, [0007]; Specification p. 3, lines 22-26). Therefore, Kamat is analogous art, given Kamat is (1) from the same field of endeavor as the claimed inventor and/or (2) the reference is reasonably pertinent to the problem faced by the inventor, as set forth above.

Applicant lastly argues:
“Also, one of ordinary skill in the art would not have combined Robertson and Kamat to arrive at the presently claimed aluminum alloy. To suggest otherwise appears to rely on the impermissible use of hindsight reconstruction in view of the Applicant's description in the present application, which is an improper basis for an obviousness rejection.”
Remarks, pg. 8

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Specifically, Robertson and Kamat are both drawn to a method of producing an aluminum alloy product, and the motivation to combine is from Kamat itself, namely, to restrict the precipitation of the solute atoms as coarse, incoherent particles (Kamat, [0006] and [0049]). Therefore, it is the Examiner’s position that no impermissible hindsight is used in the Office Action. 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732